52 F.3d 328NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Saul ORNELAS, Ismael Ornelas Ledesma, Defendants-Appellants.
Nos. 94-3349, 94-3350.
United States Court of Appeals, Seventh Circuit.
Submitted April 18, 1995.Decided March 2, 1995.

Before POSNER, Chief Judge, and FLAUM and MANION, Circuit Judges.

ORDER

1
This is a sequel to the decision of this panel in United States v. Ornelas-Ledesma, 16 F.3d 714 (7th Cir.1994), and familiarity with that decision is assumed.  Briefly, we held that the district court had erred in denying the defendants' motion to suppress the fruits of a search of their automobile without making a determination of the credibility of Office Luedke's testimony that the panel behind which he found the drugs was loose.  We remanded with directions to determine whether the panel was loose;  if it was not, to grant the motion;  and if it was, to consider whether the loose panel, in conjunction with other suspicious circumstances discussed in our opinion, established probable cause for the search.


2
On remand, the district judge referred the issue of Luedke's credibility to the magistrate judge before whom Luedke testified and who had recommended that the motion be granted.  Without granting a new hearing, the magistrate judge reported that he believed Luedke had testified truthfully about the loose panel.  The district judge then determined that when the loose panel was considered in conjunction with the other circumstances, the search was indeed supported by probable cause.


3
The defendants appeal.  Our review is deferential.  The district judge's finding of probable cause may be set aside only if clearly erroneous.  We do not find clear error.  The district judge's opinion, although brief, adequately reviews the circumstances on which the decision to search the car was based and explains why taken as a totality they gave the officers probable cause to conduct the search.  The judgment of the district court must therefore be, and it is,


4
AFFIRMED.